     Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 1 of 13 PageID #: 247

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


RONALD BROWN,

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:19-cv-00571

CORRECTIONAL OFFICER SKYLER SANTIAGO, et al.,

                             Defendants.

                         MEMORANDUM OPINION & ORDER

          Before the court is Plaintiff Ronald Brown’s (“Mr. Brown”) Amended Complaint

in which he brings claims for excessive force in violation of his Eighth Amendment

rights, assault and battery and intentional infliction of emotional distress. [ECF No.

1, Ex. 2]. The Defendants have filed a Renewed Motion for Summary Judgment [ECF

No. 27] incorporating and restating their prior Motion for Summary Judgment and

Memorandum of Law [ECF Nos. 18 & 19]. Having reviewed the motion for summary

judgment, Mr. Brown’s response [ECF No. 28], the Defendants’ reply [ECF No. 32],

and the record evidence, I find that the use of force was not excessive and that the

Defendants are entitled to the benefit of qualified immunity. For the reasons fully

explained in the memorandum below, the motion for summary judgment is

GRANTED.

     I.      BACKGROUND

          This excessive force case was initiated on May 10, 2019. Mr. Brown filed a

complaint in the Circuit Court of Kanawha County, West Virginia. [ECF No. 1, Ex.
                                            1
    Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 2 of 13 PageID #: 248

1]. Mr. Brown brings three claims: state law assault and battery (“count I”),

intentional infliction of emotional distress (“count II”); and a claim brought under 42

U.S.C. § 1983. 1

         The Defendants–all corrections officers at the Mount Olive Correctional

Complex (“MOCC”)–subsequently removed the complaint to this court. Plaintiff

complains that while he was incarcerated at MOCC, the Defendants forcefully

extracted him from an outdoor exercise cage on June 25, 2018. [ECF No. 1, Ex. 2].

Mr. Brown states that while he was in the exercise cage, MOCC corrections officers

removed inmates from adjacent cages forcefully and with pepper spray. Id.

Approximately 15 minutes after the other inmates were removed, the officers asked

Mr. Brown to return to his cell. Mr. Brown at first refused, claiming that he feared

being assaulted if he left the cage. [ECF No. 1, Ex. 2 at ¶16]. Mr. Brown states that

Defendants ordered him to “prone out” for extraction and removal from the exercise

cage but that he refused to do so because the floor of the cage was covered in urine.

Id. at ¶13. Mr. Brown claims that he offered instead to be cuffed through the bars of

the cage. Id. at ¶18. Plaintiff complains that Defendants then used a tactical team to

remove him from the cell and accosted him “by using excessive force against him? . . .

by, among other things, slamming plaintiff into the ground” and “hitting and kicking

plaintiff.” Id. at ¶13. Mr. Brown complains that as a result of this application of force,

he suffered “bruising, lacerations, abrasions, a broken finger, a concussion and injury

to his back.” Id. Mr. Brown states that during the extraction, the Defendants took



1
 Plaintiff has withdrawn his claim for vicarious liability against the West Virginia Division of Corrections and
Rehabilitation.
                                                          2
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 3 of 13 PageID #: 249

him to the ground of the cell (which he alleges was covered in urine) where they

kicked and punched him and bent his finger back far enough to break it. Id. at ¶18.

He alleges that the Defendants taunted him saying “we can kill you” while they were

detaining and extracting him. Id. at ¶21. Mr. Brown complains that he was then

removed to an area without video cameras and further beaten before Defendants

escorted him to the medical unit for examination of his injuries. Id. at ¶19. As a result

of his injuries, Mr. Brown was transported to Montgomery General Hospital for

examination and diagnostics. Id. at ¶20.

        The Defendants claim that Mr. Brown was being disorderly while the other

inmates were being removed from their exercise cages; that he used verbally abusive

and threatening language while refusing to comply with orders despite 15 minutes of

attempts to use negotiation and dialogue to gain his compliance and to get him to

“cuff up” or “prone out”. [ECF No. 19 at 3]. Defendants state that this standoff lasted

over an hour in total before an extraction team was finally sent into the recreation

area.

        Body cam footage shows the extraction team getting into formation and

preparing to enter the yard. Defendant Captain Penick led a team comprised of

Defendants Santiago, Wilson, Thomas, and Phillips plus two officers not named in

this lawsuit—Donald Slack and Charles Legg (who was wearing the body camera)––

into the yard. Upon reaching the cell occupied by Mr. Brown, Capt. Penick can be

heard asking Mr. Brown “do you want to strip out and cuff up?” Mr. Brown replied

“no.” One of the officers at the front of the column appears to point out that Mr. Brown

was holding a pen in his hands. As Capt. Penick unlocked the cell, Mr. Brown raised
                                           3
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 4 of 13 PageID #: 250

his hands to show that they are empty and says that he has thrown the pen to the

ground, indicating that he did not intend to use it as a weapon against the group of

officers poised to forcibly extract him from the cell. The Defendants rushed into the

cell as a group, wrestled Mr. Brown to the ground and applied hand cuffs and

shackles. Mr. Brown was in obvious pain during this detainer and blood can be seen

on his forehead as he is led out of the exercise cage.

         The camera followed as Mr. Brown was escorted to the medical room. On the

way, he was doubled over, but no obvious additional blows or beatings are discernible.

In the medical room doorway, the camera lagged behind the action and Mr. Brown

was next seen on the ground hollering and saying that he was sorry for disobeying

orders. The Defendants lifted him into a chair for medical observation and at one

point, Mr. Brown appears to slip in and out of consciousness.

   II.      LEGAL STANDARD

         Rule 56 of the Federal Rules of Civil Procedure governs motions for summary

judgment. A court “may grant summary judgment only if, taking the facts in the best

light for the nonmoving party, no material facts are disputed and the moving party

is entitled to judgment as a matter of law.” Ausherman v. Bank of Am. Corp., 352

F.3d 896, 899 (4th Cir. 2003). “Facts are ‘material’ when they might affect the

outcome of the case, and a ‘genuine issue’ exists when the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.” The News & Observer

Publ. Co. v. Raleigh–Durham Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010).

         The moving party may meet its burden of showing that no genuine issue of fact

exists by use of “depositions, answers to interrogatories, answers to requests for
                                           4
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 5 of 13 PageID #: 251

admission, and various documents submitted under request for production.” Barwick

v. Celotex Corp., 736 F.2d 946, 958 (4th Cir. 1984). “[A] party opposing a properly

supported motion for summary judgment may not rest upon mere allegation or

denials of his pleading, but must set forth specific facts showing that there is a

genuine issue for trial.” Anderson v. Liberty Lobby, 477 U.S. 242, 256 (1986). “The

mere existence of a scintilla of evidence” in support of the nonmoving party is not

enough to withstand summary judgment; the judge must ask whether “the jury could

reasonably find for the plaintiff.” Id. at 252.

   III.   DISCUSSION

      The Defendants move for summary judgment, arguing (i) that the applied use

of force was not violative of Mr. Brown’s Eighth Amendment rights because it was a

good faith effort to restore order and safety; (ii) that Mr. Brown’s assault and battery

claims must therefore fail as a matter of law; (iii) that no deviations from MOCC

policy occurred and that if one had occurred, such deviation is not per se a

constitutional violation and; (iv) that the Defendants are entitled to the benefit of

qualified immunity.

      A. Qualified Immunity and Eighth Amendment Claim

      Section 1983 subjects to civil liability any person who, acting under color of

state law, deprives an individual of his or her constitutional or federal rights.

Qualified immunity is “an immunity from suit rather than a mere defense to

liability.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Thus, “immunity is a

threshold issue which the court addresses before considering any of the defendants’

proffered substantive bases for summary judgment.” Weigle v. Pifer, 139 F. Supp. 3d
                                            5
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 6 of 13 PageID #: 252

760, 768 (S.D. W. Va. 2015) (citing Saucier v. Katz, 533 U.S. 194, 200 (2001)). Under

the doctrine of qualified immunity, “[g]overnmental officials performing discretionary

functions are shielded from liability for money damages so long ‘as their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

        Thus, I must undertake a two-part inquiry: (1) viewing the facts in the light

most favorable to Mr. Brown, the court must determine if there was a constitutional

violation; and (2) if so, whether the right violated was clearly established at the time

of the violation. Pearson v. Callahan, 555 U.S. 223, 231 (2009). If the answer to either

question is no, then the Defendants are entitled to qualified immunity. I will first

examine the question of whether a constitutional violation has taken place in this

case.

        The Eighth Amendment “serves as the primary source of substantive

protection to convicted prisoners . . . where the deliberate use of force is challenged

as excessive and unjustified.” Whitley v. Albers, 475 U.S. 312, 327 (1986); see also

Hill v. Crum, 727 F.3d 312, 317 (4th Cir. 2013) (“The Supreme Court has extended

the application of the Eighth Amendment's prohibition against ‘cruel and unusual

punishments’ to the treatment of prisoners by prison officials.”). A claim brought

under the Eighth Amendment must contain both an objective and a subjective

element. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). To satisfy the

objective element, an inmate must show that that the “deprivation suffered or injury

inflicted on the inmate was sufficiently serious.” Id. For excessive force claims, an
                                           6
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 7 of 13 PageID #: 253

inmate does not have to show that the force was an “extreme deprivation” or

“significant” pain or injury to establish the objective element, but must only show

that more than a de minimis pain or injury occurred. See Williams, 77 F.3d at 761.

The objective component is “contextual and responsive to contemporary standards of

decency.” Hudson v. McMillian, 503 U.S. 1, 8-9 (1992).

      To satisfy the subjective element, an inmate must demonstrate that “the prison

official . . . acted with ‘wantonness in the infliction of pain.’” Williams, at 77 F.3d at

761 (quoting Whitley, 475 U.S. at 322). The Supreme Court has stated that the

unnecessary infliction of pain includes inflictions of pain that are “totally without

penal justification.” Rhodes v. Chapman, 452 U.S. 337, 346, 101 S. Ct. 2392, 69 L. Ed.

2d 59 (1981). “When prison officials stand accused of using excessive physical force in

violation of the Cruel and Unusual Punishments Clause, the core judicial inquiry is

whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Cantrell v. Rubenstein, No. 2:14-cv-

17419, 2016 U.S. Dist. LEXIS 134737, 2016 WL 5723601, at *19 (S.D. W. Va. Aug.

23, 2016), report and recommendation adopted, No. 2:14-cv-17419, 2016 U.S. Dist.

LEXIS 134135, 2016 WL 5660339, (quoting Whitley, 475 U.S. at 320–21).

      In determining whether the use of force violates the Eighth Amendment, the

Supreme Court has utilized the following factors:

        (1) the need for the application of force; (2) the relationship between
        the need and the amount of force that was used; (3) the extent of any
        reasonably perceived threat that the application of force was intended
        to quell; and (4) any efforts made to temper the severity of a forceful
        response.



                                            7
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 8 of 13 PageID #: 254

      Whitley, 475 U.S. at 321. After examining the record evidence, I find that there

is no genuine issue of material fact and that the Defendants were engaged in “a good

faith effort to maintain or restore discipline.” Taking the first Whitley factor, it is

clear that there was a need for some degree of force. The parties do not dispute that

Mr. Brown was disorderly and that he refused to comply with repeated requests to

either “prone out” or “cuff up” after a lengthy period of attempts to win his

cooperation. Taking as true (as I must in deciding this motion) Mr. Brown’s allegation

that the floor was covered in urine, this fact does not support Mr. Brown’s position

that his refusal to comply with orders was entirely because MOCC officers were

ordering him to lie in urine. Mr. Brown also rebuffed offers to simply be handcuffed

and led off the yard including a final, good faith effort at non-forceful resolution by

Captain Penick. Mr. Brown essentially dared the Defendants to physically remove

him from the exercise cage, leaving them with no choice but to do just that. While Mr.

Brown’s amended complaint states that he offered to “cuff up,” the video evidence

belies that point. Captain Penick can be heard asking Mr. Brown one last time if he

was willing to come out and Mr. Brown refuses. See video 6 [ECF No. 19, Ex. B];

Depo. of Brian Penick [ECF No 32, Ex. B].

      As to the second factor, the relationship between the need for force and the

amount of force used, I find that the video evidence demonstrates that the Defendants

used the amount of force that was necessary to restrain and subdue Mr. Brown. Video

6 shows the extraction team quickly take Mr. Brown to the ground, apply restraints

and lead him out. Mr. Brown did sustain injuries to his head, back and finger during

this encounter. However, the extent of the injuries he received is not the primary
                                          8
   Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 9 of 13 PageID #: 255

focus of the judicial inquiry. The infliction of pain—and even an injury in the course

of a good faith security effort—is not necessarily indicative of a constitutional

violation. The video evidence that I have reviewed does not show a beating or an

application of force that was “repugnant to the conscience of mankind.” Oliver v.

Powell, 250 F. Supp. 2d 593, 603 (E.D. Va. Sept. 4, 2002) (quoting Marshall v. Odom,

156 F. Supp. 2d 525, 531 (D. Md. July 18, 2001)).

      The next Whitley factor, the extent of the reasonably perceived threat to the

officers, also weighs in Defendants’ favor. The parties are in agreement that Mr.

Brown was using profanity and threatening language to the guards who were trying

to reconcile the situation without the use of force. See Brown Depo. at 35 [ECF No.

19, Ex. C]. It was not unreasonable for MOCC officers to believe that Mr. Brown posed

a threat to order and safety.

      Finally, the video clearly shows that Captain Penick gave Mr. Brown a final

chance to leave the exercise cell without having to undergo a forcible removal. In

deposition, Mr. Brown was asked, “Do you agree that Major Ward spent a significant

amount of time trying to deescalate that situation?” Mr. Brown replied, “I know he

was out there talking to us, yes.” [ECF No. 28, Ex. C]. There is no genuine issue of

fact then that the Defendants attempted to temper the situation without force. The

final Whitley factor therefore (efforts made to temper) favors the Defendants.

      Viewing the record in the most favorable light to Mr. Brown, I find that the

Defendants’ conduct was a good faith effort to maintain order and security and not

an excessive use of force in violation of Mr. Brown’s Eighth Amendment rights. The

video evidence does not support the Plaintiff’s version of the events. “When opposing
                                          9
  Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 10 of 13 PageID #: 256

parties tell two different stories, one of which is blatantly contradicted by the record,

so that no reasonable jury could believe it, a court should not adopt that version of

the facts for purposes of ruling on a motion for summary judgment.” See Scott v.

Harris, 550 U.S. 372, 380, (2007). Mr. Brown has failed to present any evidence to

overcome the Defendants’ video evidence showing that the application of force was

done in a good faith manner to restore discipline and not maliciously to cause harm.

       Because there was no constitutional violation, the Defendants are entitled to

qualified immunity. The Defendants’ motion for summary judgment as to Count III

is GRANTED.

       B. State Law Claims

       Mr. Brown also brings state law claims for assault and battery (Count I) and

intentional infliction of emotional distress (Count II), both of which arise out of the

same set of facts as his excessive force claim brought pursuant to 42 U.S.C. § 1983.

       Mr. Brown’s claims of assault and battery and intentional infliction of

emotional distress are matters of state tort law. See Gray v. Bd. of Cty. Commrs. of

Frederick Cty., Md., 551 F. App'x 666, 677 (4th. Cir 2014) (a constitutional claim of

excess force and a state criminal charge or tort claim of assault and battery charge

are based on distinct legal concepts and foundations). Under West Virginia law, the

legal phrase “assault and battery” is used to refer to the tort of battery. The

Restatement (Second) of Torts, § 13 (1965), sets out the elements of the tort of battery

as follows: an actor is subject to liability to another for battery if (a) he acts intending

to cause a harmful or offensive contact with the person of the other or a third person,

or an imminent apprehension of such a contact, and (b) a harmful contact with the
                                            10
  Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 11 of 13 PageID #: 257

person of the other directly or indirectly results. See also, Smith v. Berlin, no. 3:12-

cv-07358, 2014 U.S. Dist. LEXIS 139725 (S. D. W. Va., Aug. 28, 2014) (quoting

Tolliver v. Kroger, Co., 498 S.E.2d 702, 710 (1997)) (“In order to be liable for a battery,

an actor must act with the intention of causing a harmful or offensive contact with a

person.”).

       In order for a plaintiff to prevail on a claim for intentional or reckless infliction

of emotional distress, four elements must be established. It must be shown: (1) that

the defendant's conduct was atrocious, intolerable, and so extreme and outrageous as

to exceed the bounds of decency; (2) that the defendant acted with the intent to inflict

emotional distress, or acted recklessly when it was certain or substantially certain

emotional distress would result from his conduct; (3) that the actions of the defendant

caused the plaintiff to suffer emotional distress; and, (4) that the emotional distress

suffered by the plaintiff was so severe that no reasonable person could be expected to

endure it. Travis v. Alcon Labs., Inc., 202 W. Va. 369 (1998).

       Having already found that there is no genuine issue of fact on the excessive

force claim, I find that there is also no issue of fact on these state law claims. Because

the Defendants did not engage in excessive force, their conduct was reasonable under

the circumstances. Therefore, no reasonable jury could find that the Defendants acted

with the intent to cause an offensive, harmful contact instead of with the intent to

subdue an unruly inmate and to restore discipline and order. Nor was the effort to

restore discipline and order “atrocious, intolerable, and so extreme and outrageous as

to exceed the bounds of decency.” The Defendants’ motion for summary judgment as

to counts I and II is GRANTED.
                                            11
  Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 12 of 13 PageID #: 258

         C. Violation of Policy and Procedure

         In Count V of the Amended Complaint, Mr. Brown alleges that Defendant West

Virginia Department of Corrections recklessly or negligently failed to follow its own

procedures put in place to prevent retaliation against inmates who file complaints

and lawsuits. [ECF No. 1, Ex. 2]. Defendants argue that there was no policy violation

and that even if there were, such violation does not create an independent cause of

action. Plaintiff did not respond to this argument in his response to the motion for

summary judgment and appears to have dropped this count along with his

supervisory liability claim. See Plaintiff’s Memorandum of Fact and Law in Response

to Defendants’ Motion for Summary Judgment ECF No. 28 at 1 (“Mr. Brown has

asserted claims against the defendants as follows: 1) Violation of 42 U.S.C. § 1983 for

cruel and unusual punishment/excessive force . . . 2) Intentional infliction of

emotional distress; and 3) Assault and battery”). Defendants’ discussion of MOCC

policy directives is contained within their argument related to excessive force. I take

it therefore that Mr. Brown has withdrawn Count V.

   IV.      CONCLUSION

         For the foregoing reasons, the Defendants’ motion for summary judgment

[ECF 18] is GRANTED. The complaint [ECF No. 1, Ex. 2] is DISMISSED and the

matter ordered to be REMOVED from the docket.

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                         ENTER:      March 5, 2021



                                           12
Case 2:19-cv-00571 Document 43 Filed 03/05/21 Page 13 of 13 PageID #: 259




                                   13
